Title: Tobias Lear to John Field, 7 January 1791
From: Lear, Tobias
To: Field, John



Sir,
Philadelphia 7th January 1791

The President of the United States having observed in the papers of this morning that a number of respectable citizens have engaged in a benevolent plan for the relief of such persons as the inclemency of the season and other circumstances had reduced to great distress, he has directed me to transmit ten pounds to you as the Treasurer, to be applied in such a manner as may best answer the benevolent purpose for which it is intended. I have the honor to be, very respectfully Sir, your Most Obt Servt

Tobias LearS. P. U. S.


P.S. It has often happened that donations of this kind from the President have been published in the News-Papers—You will therefore excuse my observing that this circumstance is not agreeable to the President.


T. Lear
